BISHOP, J., Dissenting.
I concur in the opinion that the appeal from the order denying a motion for arrest of judgment should be dismissed. I concur also in all that is said about the right to appeal from an order denying a new trial. But I dissent from the affirmance of that order in this *791case. I am in complete accord with the policy of holding men responsible for supplying their children with necessary food, clothing and shelter. Nor should one expect in this day when it is the vogue to make people good by law and to supplement social sanctions with provisions for penal servitude to find an exception here. But the protection of the helpless young does not require that there should be removed from those charged with crime the protection that “penal statutes must be construed to reach no further than their words”. (People v. Tisdale, (1880) 57 Cal. 104; In re Twing, (1922) 188 Cal. 261, 265 [204 Pac. 1082].)
By the construction put upon section 270 by the court’s opinion, a man, upon the conception of a child, becomes criminally responsible for supplying the expectant mother with food, clothing and shelter, notwithstanding this responsibility is nowhere suggested in that section. Why this interpretation? Because our imagination is not equal to that of the legislature’s, and we are unable to see how a man can furnish an unborn child with food, clothing and shelter, or how the unborn child may find these necessities when it wears no clothes, is provided by nature with a shelter perfect for its needs, and receives its “food” from a source for which there is no substitute of man’s furnishing. My conclusion from this state of facts is that if a man cannot do what the statute requires, then he should not be made to run the risk of two years’ imprisonment because he does not do something else. If there was a need in this ease beyond that which nature supplies and man cannot, the evidence upon which the conviction rests fails to reveal it.
The legislature has already provided that a man must furnish his wife with food, clothing and shelter whether she is with child or not. (Pen. Code, sec. 270a.) If it is wise to extend this responsibility to expectant mothers, who are not wives, it should be done by the legislature and not by judicial interpretation.